 NATIONAL DETECNational Detective Agencies, Inc. and Federation ofSpecial Police and LaK Enforcement Officers. Peti-tioner. Case 5-RC-10108August 14, 1978DECISION ON REVIEWB. Ml MBI RS JE NKINS. PL NI-I..(). i ND,) Mt RPii'On August 4. 1977, the Regional Director for Re-gion 5 issued a Decision and Direction of Election inthe above-entitled proceeding in which he directedan election in Petitioner's requested unit of "all se-curity officers employed by the Employer in the Met-ropolitan Washington, [D.C. area .... The Re-gional Director rejected the Employver's contentionthat jurisdiction should be declined with respect tothe guards employed at the Inter-American Deel-opment Bank (herein the Bank) and the Internation-al Monetary Fund (herein the Fund) on the basisthat those exempt international institutions exercise asubstantial degree of control over the Employer's op-erations and the services performed bh the Employerare intimately connected with the functions of thoseinstitutions. Consequently, the guards employed atthose institutions were included in the approximatel,142 security personnel in the unit. Thereafter. in ac-cordance with Section 102.67 of the National LaborRelations Board's Rules and Regulations, Series 8. asamended, the Employer filed a timely request for re-view of the Regional Director's decision, in which itasserts that the Regional Director erred in his factualfindings and conclusions and departed from estab-lished Board precedent in failing to decline jurisdic-tion with respect to the guards at the above-men-tioned institutions.By telegraphic order dated August 31, 1977. theNational Labor Relations Board granted the requestfor review. The election was conducted on Septenl-ber 1, the ballots of the guards at the two institutionswere segregated, and all the ballots cast in the elec-tion were impounded pursuant to the Board's presentelection procedures. Thereafter, the Employer filed abrief on review.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the Employer's brief on review, withrespect to the issues under review. and makes thefollowing findings:The Employer, National Detective Agencies. Inc..a District of Columbia corporation sith its principalTIVF A(FN( IES 451offices located in Washington. D.C.. is engaged inthe business of providing security guards to variousclients throughout the Metropolitan Washington.D.('.. area. The parties stipulated that the Employerreceives goods valued in excess of $15,000 annuall`from outside of Washington, D.C.. and annually per-forms services at a value in excess of $50.000 forcompanies engaged in interstate commerce. The Em-ploser, located in Washington, D.)C. where theBoard has plenary jurisdiction, falls within our juris-diction. 'The issue presented is whether the Employerin providing security guards for duty at the exemptBank and Fund shares their Section 2(2) exemptionso as to preclude the inclusion of these guards in theunit.In evidence is the current agreement between theEmploNer and the Bank which sets forth in detailsuch matters as the services to be performed by theFEmploy er's securit' guards. the compensation perman-hour. replacement of personnel. and adminis-tratise control of the securits personnel, among othersubjects. Attached to the agreement are annexeswhich spell out operational guidelines. schedule ofguard services to be provided, and guard proceduresregarding computer room fires at the Bank. Theagreement specifies that the relationship of the Em-plover to the Bank shall be that of an independentcontractor. Article 5 notes that the Bank is exemptfrom payment of all sales and excise taxes and shallprovide the Employer with tax exemption certificatesas may be required for ans potential tax liabilit,which mav be incurred by the Employer in perform-ing services incident to the agreement. Among otherarticles, the agreement provides for arbitration of dis-putes between the parties. and agreement by the Em-ployer to provide liability insurance, life insurance.health, accident, and workmen's compensation, andany other insurance related to those employed by theEmploser. The Bank is to be indemnified by the Em-ployer from all claims, suits, and costs which theBank may sustain hb actions proximately caused bythe Employer or its agents and employees.With regard to the personnel assigned to the Bankbh the Employer, Annex A requires that experiencedand superior-qualit guards and receptionists shallbe procured by the Employer for permanently as-\,e affiirm the Rceglnld [)irector, unc.nlelted finding that Ihe Bankand the I iild ;ire exemipt Inillutlon, IThe Fund is an internaitional econom-ir. wrC llflIItill c[i.,h/hed il 194 t Io prni tc .a freer .,ilen of '.rld tradenilid p ll\ ills .i, t Cnll i ll .f s ,Itinl lt .Ippro'inialeii 18 member n.lltiIonin ichilc iny eciinom lt grreth Ihe Bank i, an internallonal ecn, ril, mic irglnlia.liln ushos, plurpo.e iis o aid in the econlrmli deeselopment and gro'wth.f its erlniher natlno, cho are primalril\ mrembers of the Org.lnilation ofthe Amerilain Slaites hi proldl ing nllnctar technlial. and financla ttlan-.aenlteni t .ssit.lile It II ;I lalt intended h, ( ongires Ihat the Board shouldexercise its lUirisdlll n ocer itlc inteirnlina.l institlUtions h'rhcri hlre,/b I 1 "I RBt 2lx I96S i237 NLRB No. 72 452 DECISIONS OF NATIONAlsigned personnel to be provided to the Bank. Exceptfor emergencies, no Employer personnel shall be as-signed to duty at the Bank without first being pre-sented to the Bank's security liaison officer for inter-view and approval. The Employer is required tothoroughly screen all personnel for proposed assign-ment to the Bank and to furnish the Bank with char-acter references before such assignment. Minimumrequirements imposed by the Bank under this annexcall for the guards to be able to read, write, and un-derstand instructions, orders, and regulations and toconduct themselves in a mature, dignified, and cour-teous manner. The Bank does not allow guards as-signed to it by the Employer to carry firearms, clubs,handcuffs, or other instruments of persuasion or self-defense. Verbal persuasion is to be utilized and anyinfractions of security procedures, thefts, or other un-lawful incidents are to be reported immediately tothe Bank's security officer. The guards are requiredto maintain a log showing ingress and egress of non-Bank personnel.The Employer is responsible for the issuance of allorders and regulations which the Bank may requireto be conveyed to the guard personnel to fulfill theduties and obligations under the agreement, and theBank retains the right to issue supplementary direc-tives, which the Employer is to implement promptly.Other attached annexes to the agreement spell out indetail the numbers of guards per shift, the hours ofthe shifts, the location of guards, and the duties theyare to perform. The Bank has the power to increasesuddenly or decrease the number of required securitypersonnel and, according to the testimony of theEmployer's vice president, the Employer must honorrequests for additional personnel immediately.2whereas with most of its other contracts such re-quests are met as soon as possible. The Bank also hasthe express right to have the Employer immediatelyremove any individual who for any reason is deemedby the Bank to be performing unsatisfactorily or tobe otherwise unsuitable. Replacements for such indi-viduals must be presented for interview and approvalby the Bank. The record discloses that the Bank hasrequested the removal of security personnel in sev-eral instances.The Employer testified that the Bank indirectly de-termines the wage rates paid to the guards at theBank inasmuch as the Bank suggests a wage scale forthe employees and the Employer determines the con--Additional security personnel may he utilized by the Bank for its sarliousfunctions was ell as to protect the organization against protests. I he recordshows that the guards at the Bank recently handled a protest demonstrationby dissidents against the policies of the Bank towards (hile. Indeed, theoperational guidelines provide that the Emploser "shall he alert to possibledisorders, riots, and other acts or events which might adversels affect thesecurity or safete of Bank premises and persons ,L LABOR RELATIONS BOARDtract rate by considering that wage scale and hisother expenses. The contract provides for propor-tionate adjustments in the contract hourly rate in theevent of an increase in the legally required minimumwage in the District of Columbia: however. the Em-ployer must document such increase to the Bank.I he contract, as amended, additionally provides forsuch rate adjustments as the parties may agree to inwriting to reflect increases in employee benefits re-quired by law, insurance, and "other necessary andreasonable administrative expenses," providing suchare justified to the Bank's satisfaction. There is noprovision for renegotiation of wage rates for reasonsother than the above.The Employer's relationship with the Fund in pro-viding security personnel to that institution demon-strates equal if not greater control by the Fund thanexists with the Bank. The Employer has providedguard personnel to the Fund for approximately 20years. According to the agreement with the Fund, theEmployer agrees to perform the services as an inde-pendent contractor and, as with the Bank, hold theFund harmless against claims arising out of conductof its employees, etc. However, the agreement pro-vides. inter ailia. that the Fund will furnish a writtenlist of regulations and duties to the Employer for useof the guard force and that such list may be supple-mented or changed from time to time. The currentcompilation of rules and regulations promulgatedpursuant to that provision of the agreement is enti-tled "Guard Instructions" and was placed in evi-dence. This approximately 50-page booklet, preparedb) the Fund, details the structure and purpose of theFund, explains the responsibility of the securityforce, sets forth specific action to be taken in theevent of bomb threats, fire, suspicious persons, andother matters, spells out the duties of the commanderof the guard, the shift commander, and individualguards, and contains detailed assignment duties forspecific times on each shift. Among other items con-tained in the guard instruction booklet, the followingare indicative of the relationship of the security forceto the Fund. The introduction explains that the Fundhas approximately 1,400 staff members of over 90nationalities and is augmented with additional con-tractual support personnel assigned as building engi-neers, food service personnel, maintenance, cleaningstaff, and a security force. It points out that "[a]s amember of the Fund security force, you have an im-portant assignment. Many of the Fund staff are for-eign nationals and many visitors are dignitaries andrepresentatives of their respective governments. Thismeans that tact, diplomacy, politeness, and patiencewill be of prime importance in accomplishing yourduties and discharging your responsibilities .... NATIONAL DETECTIVE AGENCIFSYour attitude, courtesy. appearance and joh know-how are influential in creating the image we expectyou to make." The booklet also contains the table oforganization of the securits guard force hich shos,l sthat it is headed bh the Fund's assistant director foradministrative servsices. The Fund also has its o\\fnsecurity officer to whom the commnilndilcr of the gulardis directly responsible. 1 he duties of the comnlanderof the guard specifN that he "serves under the imlle-diate supervision of the Securitx Officer."Other aspects of the emploinmient relationship ofthe guards are affected bs the Fund. Thus. indivxid-uals for assignment at the Fund miust he interview-edby the securitv office for approval before hiring. T herecord discloses that some applicants have beenturned down. In addition, promotions of guLards atthe Fund must be approved hN the security officeand other officials of the Lund.'In fact. theEmployer's representative testified that he wsas "ox Cir-ruled" by the Fund officials who desired to place aparticular guard as a shift supervisor over the objec-tion of the Employer. Subsequently, according to thewitness, the Fund "terminated" the shift leader hbe-cause he did not qualify. With regard to wages. theagreement with the Fund specificall\ provides thewage rates which the Employer agrees to paxi its se-curity guards. shift leaders, and officer-in-charge atthe Fund facilities. Rates are specified for periiods ofsatisfactory service ranging from the first 3 monthsof service to after I Near. The agreement also pro-vides the hourly rate that the Fund agrees to pax tothe Employer for such employee classifications. taswell as the overtime rate when guards are needed foremergencies or special meetings wvhen ov ertimewould be requested by the Fund. The hourlI ratesconstitute the entire cost to the Fund. and the E:m-ployer is responsible for all operational costs, includ-ing but not limited to taxes, insurance uniforms. andequipment costs, etc. As it does with the Bank, theEmployer provides the uniforms to the security per-sonnel at the Fund, and the guards wear patchesbearing the Employer's name as required bh Districtof Columbia regulations. The agreement also re-quires that the Employer furnish to the Fund writtencertifications as to the qualifications. training. licelns-ing, and experience of all guards permanentl? as-signed to Fund buildings. The Employer has furtherexpressly agreed that it will require its security per-sonnel to perform the duties prescribed by the Fund.provided the performance of such duties does notinvolve the violation of anv Federal. state, or localPar. 13 of the current agreement protidc, th "itn the eecnt Ihtal theshift leader or officer-in-charge should hlte tO hbe ch.nTld Ort replacied ilhreplacement will meet with the appron.ll of Ihose indillduuls detslemnlled hsIMF as representatl/es of the management of IMI:.laws, ordinances. or regulations regarding the opera-tion of guard agencies. It is clear that the Fund,. aswell as the Bank. determines the number of guardsneeded. the shifts to be , orked. and the spertitic dlu-ties to be perfornlmed b\ then.While reconi inti thatl the Bank and tile I1 nd re-tallied "socme Contrlol'" Over the emplox ment ctonndi-tions of the emploN ces performini securits ser ices attheir institutions. the Regional D)irector ne-erlhelessfound such control to be insufficient to preclude theBoard from asserting jurisdiction with respect to theEmplo'!er's securit! personnel located there. We cdis-agree. O()ur consieraltiol of the record, as exempli-fied hb the aforeme ntioned facts. leads uis to con-alude tihat the Ba:uk adll tle Fund ha e resered tothentlselxcs such a substantial degree of ctontrol o\ersignifica nt aspects of the employmen t relationshiip ofthe securlit petrsonnel see\icingll their facilities so s;1to require a findilnt that the E mploer shares the Sec-lion 2t2) exemptiotn for its eniploees at those institlu-tionls.I hus. froii the iinitial intervnie illg and approval ofaIpplicants to the schetduling. locating. desiginae tine .an;ld direction of their duties, these internaltional or-ganizations are toncerned not onls w:ith the quallitof the personnel permanentl\ assigned to its facilitiesbut ,,xith the nlilite details of the performance oftheir- duties anlld the image the\ reflect to the persons\vith Ihoml thes halite contact. Specific wxage rates areset forth ill the IFund's interest. and a scale of wvagesis suggested hx the Bank.Inl becoming s involved in these emplo ment olln-cditions. the Bank and the Fund have effectixel\ re-mosved from the anmbit of the F lploser the powser tobarealin oxer essential aspects of their emlplo\mlentconditions. Where such control over essentiial laborrelations matters exists as here. we have found thatemplo.ers share the exemption from the Act 4 Ac-cordingl,: we find that the mniploser shares the Bankand the F und's exemption from the Act with respectto its securiti, employsees located at those facilities.'4R4 ."-,( .1 1, 221 NI RB t.4 (1975 /.'l I'. It.. ,. /(,1/.,;retiet ( ,nJ/ .i 22- NI RB 1(4t 197(,1In lIc Il I ollr ,f /dlnt I In .if trle \ C i ne11111Itit, c ,irtl ,e IlffIit le I -ntlitr.,.ci te Ih i tploi.rt' hitor rCJl.t/ilt, t ilh ri'pet t to it, cnlploccc .it lIo..CirC:al .n.1' tha .w.C Aric O.llleIled oI .decliec Ltirl dltitlltl wilh rcspeIt to tIhelt%0 need noitl r.iJl Ifhc I tIpl.scr'p it.lrl.tlisD.e oltttteltlin Ih.at (he srenies ofthe elintlrlt persoinnel hore ; ic lmllrl.llClt .reailed to the Iuntilon i f Ihiexemptedi 111'tlIlutitoi I It' lh J il. Ait i (,-r/ 2ut) NI RB S (Il973l. 'iefound thlt (he pro.tdill n tA ecirls seri. lcs to the ( 't\ ( ollcge of New.\ York. Il i context l l ihlci thie .ligce held ouit the sec urilt force .1s i an .rm ofth.lt Tlllitit.11t l f-t the prolt.'teion (if ,tudcntl, .n. f li11iuli milect the nilnlntek t)II l[Il -St and illJ plqll111ll0 , i "-s d1C1t.c11d oni (Ih t bilal \', .c noted Ill thaideoi-i1 li.t1 IriI i, ....u,1 1 i lllltr.rl, i t ilinedl here the eenmpl tnstltUllonrelttits I. ilhl.l.tl.l l ltt l iet o(f Iiontrol -icr thie eriplosics of the ..ontr.litor.a C t1llld herIer DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore. these employees are excluded from theunit found appropriate by the Regional Director, andtheir segregated ballots are to be disregarded. Thecase is hereby remanded to the Regional Director forthe purpose of counting the remaining impoundedballots and for further appropriate action.454